DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
Applicant argues, on page 11 regarding the allowable subject matter, that new claim 67 is allowed for including the allowable subject matter of claim 10. The examiner respectfully agrees and claim 67 is allowed. 
Applicant’s arguments, on page 12 with respect to amended claim 1, that Yuan is silent in “an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues, on page 13 first paragraph, that he cannot find Yuan teaches “the uplink signal is sent on preamble based on UE_id”. The examiner respectfully disagrees. Yuan [0049] teaches a preamble sequence corresponding to UE_id.
Applicant argues, on page 13 second paragraph, that the solution inferred by the examiner is illogical because the sequence cannot be sent on itself. The examiner respectfully disagrees.  As indicated in the advisory Office Action, the sending object is the terminal and the resource is the preamble sequence corresponding to the terminal ID. Yuan [0045] teaches ransom access resources include random access sequences and Yuan [0049] teaches the preamble sequence corresponds to a terminal ID.
Applicant argues, on page 13 third paragraph, that the sending object cannot be the same as the resource where the sending object is to be sent. The examiner respectfully disagrees. The sending object (the UE) sends a preamble (object to be sent). Thus, the sending object is not the same as the resource.
Applicant argues, on page 13 fourth paragraph, that Yuan is silent in a resource where the random access preamble is sent. The examiner respectfully disagrees. The claim recites transmitting the uplink signal on a resource corresponding to a terminal ID. Yuan teaches an uplink preamble on a sequence corresponding to a terminal ID (UE_id). As explained above, the resource is the sequence satisfying a condition corresponding to the UE_id.
Applicant argues, on page 13 last paragraph to page 14 first paragraph, that the random access resource of Yuan is an object or a target to be sent but not a resource carrier for sending) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 15 first paragraph, that Yuan is silent on which resource the uplink signal is transmitted. The examiner respectfully disagrees. As explained above the resource is a sequence selected from a set of sequences and the uplink signal (the preamble) is transmitted on the sequence. Therefore, Yuan teaches transmitting the uplink signal to the network-side device on a resource corresponding to at least one of a terminal ID of the terminal.
Applicant argues, on page 15 last paragraph, that claim 16 is allowable based on similar consideration. The examiner respectfully disagrees. Similar to the response above to arguments regarding claim 1, Claim 16 is maintained rejected.
Applicant argues, on page 16 first paragraph, that other claims depending upon calm 1 or 16 are allowable. The examiner respectfully disagrees. Since claims 1 and 16 are maintained rejected, other claims depending upon calm 1 or 16 are not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 16, 19, 21-22, 61-62, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN107018497A) in view of Harada et al. (US 20190182784 A1).

Regarding claim 1, Yuan et al. teach a paging method, applied to a terminal, and comprising: 
receiving pre-indication information transmitted by a network-side device (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a paging indication for indicating whether the terminal has a paging message to the terminal);
transmitting an uplink signal to the network-side device (Yuan [0018] the random access preamble sequence sent by the terminal is received) in a case that the pre- indication information indicates that the terminal is to be paged (Yuan [0053] When it is determined that there is a paging message ); and
monitoring a paging of the terminal by the network-side device (Yuan [0009] The main task of the terminal in the idle state or light connection state is to monitor the paging on the network side), wherein the transmitting the uplink signal to the network-side device comprises:
 transmitting the uplink signal to the network-side device according to a reserved resource or a predefined resource; or 
transmitting the uplink signal to the network-side device according to a resource indicated implicitly or explicitly in the pre-indication information; or 
transmitting the uplink signal to the network-side device according to a resource indicated in downlink control information corresponding to the pre- indication information; or 
transmitting the uplink signal to the network-side device according to an uplink resource corresponding to a predetermined synchronization signal block (SSB); or 
transmitting the uplink signal to the network-side device according to a configured random access resource; or 
transmitting the uplink signal to the network-side device on a resource corresponding to at least one of a terminal ID of the terminal (Yuan 0049] If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the  Yuan [0045] the random access resources include a set of random access sequences of each beam) or an ID of a terminal group to which the terminal belongs.  
Yuan et al. do not teach
wherein the uplink signal comprises at least one of : an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel.
In a similar endeavor, Harada et al. teach
wherein the uplink signal comprises at least one of : an uplink reference signal (Harada [0146) demodulation  reference signal (DMRS) and so on are communicated as uplink reference signals), an uplink signal carried in a physical uplink control channel (Harada [0171] the scheduling of uplink control signals that are transmitted in the PUCCH), or an uplink signal carried in a physical uplink sharing channel (Harada [0171] the scheduling of... uplink data signals that are transmitted in the PUSCH).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating Harade et al. uplink signals to arrive at the invention 
The motivation of doing so would have assigned radio resources to uplink signals.

Regarding claim 4, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 1, wherein the uplink signal further comprises at least one of following signals: a sequence signal (Yuan [0018] the random access preamble sequence sent by the terminal is received), or a predefined indication signal.  

Regarding claim 6, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 1, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (ID) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or an ID of a terminal group to which the terminal belongs.  

Regarding claim 7, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 6, wherein in a case that the uplink signal implicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs is determined based on at least one of a preamble sequence, information about a beam, a time-domain resource or a frequency-domain resource that is used by the uplink signal; or 
3in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink signal directly carries at least one of the terminal ID of the terminal ([0055]-[0056] Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or the ID of the terminal group to which the terminal belongs.  in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or the ID of the terminal group to which the terminal belongs.  


Regarding claim 16, Yuan et al. teach A paging method, applied to a network-side device, and comprising:
 transmitting pre-indication information to terminals (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a paging indication for indicating whether the terminal has a paging message to the terminal);
 5receiving an uplink signal transmitted by a terminal (Yuan [0018] the random access preamble sequence sent by the terminal is received), wherein the terminal is at least one of a to-be-paged terminal indicated by the pre-indication information (Yuan [0053] When it is determined that there is a paging message according to the paging indication, a random access preamble sequence is sent), or a terminal in a terminal group indicated by the pre-indication information; and
 paging the terminal (Yuang [0181] The paging message of the terminal is sent on the beam set),   

receiving the uplink signal transmitted by the terminal according to a reserved resource or a predefined resource; or 
receiving the uplink signal transmitted by the terminal according to a resource indicated implicitly or explicitly in the pre-indication information; or 
receiving the uplink signal transmitted by the terminal according to a resource indicated in downlink control information corresponding to the pre-indication information; or 
receiving the uplink signal transmitted by the terminal according to an uplink resource corresponding to a predetermined synchronization signal block (SSB); or 
receiving the uplink signal transmitted by the terminal according to a configured random access resource; or 
receiving the uplink signal transmitted by the terminal according to a resource corresponding to at least one of a terminal ID of the terminal (Yuan 0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier, Yuan [0045] the random access resources include a set of random access sequences of each beam) or an ID of the terminal group to which the terminal belongs.  
Yuan et al. do not teach
wherein the uplink signal comprises at least one of : an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel.

wherein the uplink signal comprises at least one of : an uplink reference signal (Harada [0146) demodulation  reference signal (DMRS) and so on are communicated as uplink reference signals), an uplink signal carried in a physical uplink control channel (Harada [0171] the scheduling of uplink control signals that are transmitted in the PUCCH), or an uplink signal carried in a physical uplink sharing channel (Harada [0171] the scheduling of... uplink data signals that are transmitted in the PUSCH).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating Harada et al. uplink signals to arrive at the invention 
The motivation of doing so would have assigned radio resources to uplink signals.


Regarding claim 19, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 16, wherein the uplink signal comprises at least one of following signals: a sequence signal (Yuan [0018] the random access preamble sequence sent by the terminal is received), or a predefined indication signal.

Regarding claim 21, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 16, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (ID) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or an ID of a terminal group to which the terminal belongs.  

Regarding claim 22, the combination Yuan et al. and Harada et al. teaches The paging method according to claim 21, wherein in a case that the uplink signal implicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs is determined based on at least one of a preamble sequence, information about a beam, a time-domain resource or a frequency-domain resource that is used by the uplink signal; or 
in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink signal directly carries at least one of the terminal ID of the terminal (Yuan [0055]-[0056] Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or  the ID of the terminal group to which the terminal belongs.

Regarding claim 61, the combination Yuan et al. and Harada et al. teaches A terminal, comprising: a processor Yuan [0288] The processor 600), a memory the memory 620) and a computer program that is stored on the memory and is executable on the processor (Yuan [0288] The processor 600 is configured to read a program in the memory 620, and execute the following process) wherein when executing the computer program, the processor is configured to: 
Perform steps of the paging method according to claim 1

Regarding claim 62, the combination Yuan et al. and Harada et al. teaches A network-side device, comprising: a processor  (Yuan [0255] The processor 500), a memory ((Yuan [0255] the memory 520)and a computer program that is stored on the memory and is executable on the processor, wherein when executing the computer program (Yuan [0255] The processor 500 is configured to read a program in the memory 520 and execute the following process), the processor is configured to perform steps of the paging method according to claim 16.


Regarding claim 66, the combination Yuan et al. and Harada et al. teaches the terminal according to claim 61, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (JD) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al.in view of DIACHINA et al. (US 20140323165 A1).

Regarding claim 14, the combination Yuan et al. and Harada et al. teaches the  paging method according to claim 1, but does not teach wherein the monitoring the paging of the terminal by the network-side device comprises: 
monitoring the paging of the terminal by the network-side device on a resource indicated by indication information carried in the uplink signal; or 
monitoring the paging of the terminal by the network-side device on a resource associated with a resource where the uplink signal is transmitted; or 
monitoring the paging of the terminal by the network-side device on a configured resource; or 
monitoring the paging of the terminal by the network-side device on a resource corresponding to at least one of a terminal identifier (ID) of the terminal or an ID of a terminal group to which the terminal belongs.  
 In a similar endeavor, DIACHINA et al. teach
wherein the monitoring the paging of the terminal by the network-side device comprises: monitoring the paging of the terminal by the network-side device on a configured resource (DIACHINA [0055] the configuration of the extended monitoring window (e.g., number of blocks preceding and/or following the nominal paging block) and/or an extended monitoring window timer can be preconfigured).

The motivation of doing so would have avoided undesirable delay (DIACHINA [0004]).

Regarding claim 29, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 16, but does not teach
wherein the paging the terminal comprises: 
paging the terminal on a resource indicated by indication information carried in the uplink signal; or 
paging the terminal on a resource associated with a resource where the uplink signal is received; or 
paging the terminal on a configured resource; or
 paging the terminal on a resource corresponding to at least one of a terminal identifier (ID) of the terminal or an ID of the terminal group to which the terminal belongs; or 
paging the terminal on all or part of downlink beams based on beam sweeping.  
In a similar endeavor, DIACHINA et al. teach
wherein the paging the terminal comprises: 
paging the terminal on a configured resource (DIACHINA [0055] the configuration of the extended monitoring window (e.g., number of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination Yuan et al. and Harada et al. by incorporating DIACHINA et al. to arrive at the invention .
The motivation of doing so would have avoided undesirable delay (DIACHINA [0004]).

Allowable Subject Matter
Claims 10, 11, 13, 25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 9, wherein in a case that the pre-indication information explicitly indicates the resource, the pre- indication information carries indication information for indicating a resource where a terminal is to transmit the uplink signal (Yuan [0137] the base station sends random access resources available in the called scenario, where the random access resources include a set of random access sequences of each beam, Yuan [0140]- [0141] ] The random access preamble sequence selected by  ) .
However the combination Yuan et al. and Harada et al. fails to teach or suggest
in a case that the pre-indication information implicitly indicates the resource, the resource implicitly indicated by the pre-indication information comprises a resource corresponding to a resource used by the pre-indication information.  

Regarding claim 11, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 9, but does not teach
wherein the predetermined SSB comprises one of following SSBs: a current optimal SSB, an SSB whose signal quality is higher than a predetermined threshold, an SSB closest to the pre-indication information, or an SSB that is closest to the pre-indication information and has a signal quality higher than a predetermined threshold.  

Regarding claim 13, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 1, but does not teach
wherein the uplink signal carries indication information that is used to indicate a resource for the network-side device to page, and/or indication information that is used to indicate a resource where the terminal monitors the paging from the network-side device.

Regarding claim 25, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 24, wherein in a case that the pre-indication information explicitly indicates the resource, the pre- indication information carries indication information for indicating a resource where a terminal is to transmit the uplink signal (Yuan [0137] the base station sends random access resources available in the called scenario, where the random access resources include a set of random access sequences of each beam, Yuan [0140]- [0141] ] The random access preamble sequence selected by the terminal meets the following conditions: (UE_id)mod(N)=(P)mod(N) ) .
However the combination Yuan et al. and Harada et al. fails to teach or suggest
in a case that the pre-indication information implicitly indicates the resource, the resource implicitly indicated by the pre-indication information comprises a resource corresponding to a resource used by the pre-indication information.  

Regarding claim 26, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 24, but does not teach
wherein the predetermined SSB comprises one of following SSBs: a current optimal SSB, an SSB whose signal quality is higher than a predetermined threshold, an SSB closest to the pre-indication information, or an SSB that is closest to the pre-indication information and has a signal quality higher than a predetermined threshold.  

Regarding claim 28, the combination Yuan et al. and Harada et al. teaches the paging method according to claim 16, but does not teach
wherein the uplink signal carries indication information that is used to indicate a resource for the network-side device to page, and/or indication information that is used to indicate a resource where the terminal monitors the paging from the network-side device.  

Claim 67 is allowed.

Regarding claim 67, Yuan et al. teach A paging method, applied to a terminal, and comprising: 
receiving pre-indication information transmitted by a network-side device (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a paging indication for indicating whether the terminal has a paging message to the terminal);
transmitting an uplink signal to the network-side device (Yuan [0018] the random access preamble sequence sent by the terminal is received) in a case that the pre- indication information indicates that the terminal is to be paged (Yuan [0053] When it is determined that there is a paging message according to the paging indication, a random access preamble sequence is sent); and
The main task of the terminal in the idle state or light connection state is to monitor the paging on the network side), 
wherein in a case that the pre-indication information explicitly indicates the resource, the pre- indication information carries indication information for indicating a resource where a terminal is to transmit the uplink signal (Yuan [0137] the base station sends random access resources available in the called scenario, where the random access resources include a set of random access sequences of each beam, Yuan [0140]- [0141] ] The random access preamble sequence selected by the terminal meets the following conditions: (UE_id)mod(N)=(P)mod(N) ) .
However the combination Yuan et al. fail to teach or suggest
in a case that the pre-indication information implicitly indicates the resource, the resource implicitly indicated by the pre-indication information comprises a resource corresponding to a resource used by the pre-indication information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644